Judgment, Supreme Court, New York County (Renee White, J.), rendered October 18, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning credibility of witnesses and reliability of identification were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94).
*207The court properly closed the courtroom during the testimony of the undercover officers, who, at the Hinton hearing, stated that they continued to work undercover in the exact location where defendant was arrested, that defendant’s cohort was never apprehended and might still be in the area, that they had been threatened by drug dealers in the past, that they had ongoing investigations, that they had taken precautionary measures not to be identified as police officers when in the court building, and that they feared for their safety if the courtroom remained open (see, People v Martinez, 82 NY2d 436; see, People v Lugo, 233 AD2d 197). Furthermore, the court was not required, sua sponte, to consider alternatives to closure (see, People v Ford, 235 AD2d 285), and the court’s findings supporting closure were more than adequate. Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.